DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment and Terminal Disclaimer filed on 6/24/2022 and entered of record.

Information Disclosure Statement
3.    The Information Disclosure Statement (IDS) submitted on 6/22/2022 has been considered by the examiner and made of record in the application file.

Response to Remarks/Arguments
4.    Paragraph [0001] of the specification has been amended and included in the Amendment. Based on the amended paragraph, the objection to the specification is withdrawn.
5.    The terminal disclaimer filed on 6/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,081,204 has been reviewed and approved on 6/25/2022. The terminal disclaimer has been recorded.

Allowable Subject Matter 
6.    Claims 2-21 are allowed.
7.    The following is a statement of reason for indication of allowable subject matter:    
         Regarding independent claims 2 and 11, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “iteratively performing, based at least in part on receiving the read command, a plurality of first read operations on the set of memory cells to detect a plurality of respective codewords until a first codeword of the plurality of respective codewords comprises a first quantity of bits having a first logic value that satisfies a criteria, wherein each iteration comprises: performing one of the plurality of first read operations using a first reference voltage to detect one of the plurality of respective codewords, and increasing the first reference voltage for performing a subsequent one of the plurality of first read operations; and outputting, to the host device, data that is based at least in part on the first codeword”, and a combination of other limitations thereof as recited in the claims. Claims 3-10 and 12-16 depend on claims 2 and 11, respectively.  
       Regarding independent claim 17, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “iteratively performing, based at least in part on receiving the read command, a plurality of first read operations on the set of memory cells to detect a plurality of respective codewords until a first codeword of the plurality of respective codewords comprises a first quantity of bits having a first logic value that satisfies a criteria, wherein each iteration comprises: performing one of the plurality of first read operations using a first reference voltage to detect one of the plurality of respective codewords, and decreasing the first reference voltage for performing a subsequent one of the plurality of first read operations; andPage 6 of 9Application. No. 17/387,335PATENT outputting,Amendment dated June 24, 2022 Reply to Office Action dated March 24, 2022to the host device, data that is based at least in part on the first codeword”, and a combination of other limitations thereof as recited in the claims. Claims 18-21 depend on claim 17, respectively.      
 8.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827